 In theMatter ofREPUBLICAVIATIONCORPORATIONandLOCAL UNIONNo. 25, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFFIL-IATED WITH AFLIn the Matter ofREPUBLICAVIATION CORPORATIONandUNITEDAuTo-MOBILE,AIRCRAFT & AGRICULTURALIMPLEMENTWORHORS OF AMERICA,UAW-CIOCases Nos. 2-R-4279 and 2-R-4357, respectively.Decided January1 °2,1944Mr. Joseph Lorenz,of Mineola, N. Y., for the I. B. E. W.Mr. Benjamin Rubenstein,of New York City, andMr. Clifford V.Fay,of Farmingdale, N. Y., for the U. A. W.Donovan, Leisure, Newton cC Lumbard,byMessrs. J. Edward Lom-bard, Jr.,andPaul Quiinn,of New York City;Mr. John J. Ryan,ofNew York City, andMessrs. A. L. KressandMorgan Monroe,of Farm-ingdale, N. Y., for the Company.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASE-Upon petition and amended petition duly filed, respectively, byLocal Union No. 25, International Brotherhood of Electrical Workers,AFL, herein called the IBEW, and International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,UAW-CIO, herein called the UAW, alleging that questions affectingcommerce had arisen concerning the representation of employees ofRepublic Aviation Corporation, Farmingdale, New York, the Na-tional Labor Relations Board consolidated the cases and provided foran appropriate hearing upon due notice before James C. Paradise,Trial Examiner.The hearing was held in New York City on Do-cember 2 and 6, 1943. The Company, the IBEW, and the UAW ap-peared, participated, and were afforded full opportunity to be heard,to examinean cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner reserved ruling upon the54 N. L.R. B., No. 80.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotion of the Company to dismiss the petition of the UAW on theground that the latter'sprima facieshowing of representation wasinsufficient,For reasons appearing in Section III,infra,we herebydeny said motion. The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board, makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRepublic Aviation Corporation is a Delaware corporation havingits principal office in Wilmington, Delaware.We are here concernedwith its plant located in Babylon Township, Suffolk County, NewYork, where it is engaged in the manufacture and sale of militaryaircraft.During the 12-month period to April 15, 1943, the Com-pany purchased raw materials valued in excess of $100,000, approxi-mately 50 percent of which was shipped to it from points outside theState of New York. During the same period, the value of the finishedproducts manufactured at the plant in Babylon Township exceeded$100,000, approximately 50 percent of which was shipped to pointsoutside the State of New York. The Company concedes, and we find,that it is engaged in commerce within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATIONS INVOLVEDLocalUnion No. 25, International Brotherhood of ElectricalWorkers, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONAt the hearing, the IBEW and the Company stipulated that, priorto the hearing, the IBEW requested the Company to recognize it as'the' exclusive bargaining representative of the maintenance electri-cians at the Babylon Township plant, and that the Company refusedto grant such recognition prior to certification by the Board.At thehearing, the UAW made a similar request with respect to productionand maintenance employees, and the Company again refused to affordrecognition without a certification by the Board. REPUBLIC AVIATION CORPORATION541Statements of the Regional Director and the Trial Examiner, intro-duced in evidence at the hearing, indicate that the IBEW and theUAW each represents a substantial number of employees in the unitit claims to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe UAW seeks to represent a unit comprised of all production,and maintenance employees of the Company at its Babylon Township,plant, including timekeepers, truck drivers, matrons, group leaders'and employees in the Experimental Shop, but excluding tool:designers, clerical employees in both the office and plant, plant-protection employees (including guards and fire patrolmen), profes-sional employees, part-time employees, inspectors, cafeteria employees;trainees in the Company's training school, radio technicians, andradio tower operators in the Hangar and Flight Test Department,and all supervisory employees having the authority to hire and.discharge or effectively to recommend hiring or discharging 'or,,changes in the status of employees.The Company is ingeneralagreementwith the UAW's proposed unit, but contends that matrons,timekeepers,armorers,group leaders, and employees in the Experi-mental Shop should be excluded.The IBEW requests a separate unit comprised of maintenance.electricians,which includes master electricians, electricians, helpers,and lamp changers.The Company is opposedto a separateunit of!maintenance electricians, and the UAW, although it expressed no,opposition, would include these employees in its broader productionand maintenance unit.'The Regional Director reportedthat theIBEW submitted 48 authorization cards, ofwhich 41 bore the apparently genuine original signatures of employees on the Com-pany's pay roll of October 15, 1943, which contained the names of 58 employees in thealleged appropriate unit.A subsequent check against the Company's pay roll of No-vember 30,1943, showsthat 37 ofthe IBEW cards were apparently signed by employeesin the alleged appropriate unit which then contained 68 employees.The R'egiondl ;Di-rector reported further thatthe UAWsubmitted 5,516 authorization cards, 3,100 of whichwere undated,while the balance, for the most part,bore dates since March 1943.TestiLmony adducedby the UAWat the hearing indicates that most of the undated,cards weresigned since the spring of1943.The Trial Examiner stated that the large number ofUAW cardsand the fact that the pay roll was broken down into 29 departments made acheck of all the UAW cards against the pay roll administratively impracticable.Accord-ingly,a check was made of 1,782 cards (approximately one-third.of the total),selectedat random.Of these cards,1,347 (or 76 percent)bore the apparently genuine signatures'of employees'on the pay roll.Applying this percentageto the 5,516 cards submitted, itwas estimated by the Trial Examiner that 4,192 bore the names of employees listed uponsaid pay roll,which contained a total of 11,205 names.Under thecircumstances, the,spot-check techniqueemployed was reasonable and, in the presence of the other factsstated above,the indicated(JAW 'showing(371 percent of all employees)is sufHelentto raise a question concerning the representation of the emuloyees. 542DECISIONS"OF NATIONALLABOR RELATIONS BOARDThe unit proposed by the I. B. E. W.:The unit contended for bythe IBEW is limited to maintenance electricians in'the EquipmentMaintenance Department, as distinguished from electricians engagedin production., This proposed unit comprises 68' employees in thefollowing classifications : master electricians, electricians, helpers, andlamp changers.Except for the 7 or 8 lamp changers, whose dutiesconsist of removing and replacing electrical lamps and reflectors asrequired throughout the plant, the maintenance electricians are askilled group.It appears, however, that the IBEW customarilyincludes lamp changers in its bargaining units, and that apprenticesor superannuated electricians are frequently assigned to this work.The lamp changers operate under the supervision of a lamp-changingforeman, while the remaining maintenance electricians are supervisedby electrical foremen.Both the lamp-changing foreman and theelectrical foremen are responsible to the electrical supervisor.All ofthe employees in this proposed unit perform maintenance electricaltasks throughout the plant.In the absence of any history of collective bargaining among theCompany's employees at its Babylon Township plant, and in viewof the fact that the maintenance electricians are, for the most part, askilled and functionally coherent group of employees, frequently"represented by craft organizations, we believe'that these employeesmay, if they so desire, form a separate bargaining unit. It is alsoclear, however, that they might appropriately be included in thebroader production and maintenance unit advocated by the UAW andthe Company.Under these circumstances, we make no finding withrespect to the appropriate unit at this time, for our determination ofthe unit issue with respect to these employees will depend in parton the desires of the employees themselves, to be expressed in theelections hereinafter directed.2Unit proposed by U. A.W.: As stated above, the Company agreedin general with the production and maintenance unit proposed by theUAW. The parties are in disagreement, however, with respect to thefollowing groups of employees :Timekeepers:The Company desires the exclusion of timekeepers.These employees are not engaged in production work, but are assignedto the various departments of the plant to see that each employeechecks in and out on his clock card, to make regular tours of thedepartments checking on attendance and on the orders upon whichemployees are working for cost accounting purposes, to compute hoursworked for the pay-roll department, and to report employees who areabsent from their posts for unduly long periods during- the day.2SeeMatter of Douglas Aircraft Company,Inc.,53 N. L. R. B. 486. REPUBLICAVIATIONCORPORATION543Sincethe proposed unit is confined to productionand maintenanceemployees, and, by agreement of the parties, excludes plant and officeclerical employees, we shall exclude the timekeepers since it appearsthat their work is principally clerical in nature.3Matrons:The UAW seeks to include matrons who are carried onthe Company's pay,roll in the building service department in whichare alsofound janitors, sweepers, and laborers.The matrons areassigned to the women's wash and rest rooms and have the responsi-bility of seeing that the women do not loiter or smoke in those places.They have no duties with respect to the maintenance of the restrooms, which are taken care of by other maintenance employees.Matrons note the badge numbers of women employees who violate theCompany rules and report the infractions to the Industrial RelationsDepartment.The facts show that the duties of matrons are moni-torial and therefore more closely akin to those of the guards and firepatrolmen, who are excluded by agreement of the parties, then theyare to those of production and maintenance employees.We shalltherefore exclude matrons from the voting group.Armorers:The Company is opposed to the inclusion of armorerson the ground that their duties require a higher technical skill thanthose of other production and maintenance employees.The armorerswork in the Hangar and Flight Test Department, testing the gunson finished planes to determine the concentration of fire; if the fireconcentration is incorrect, they make certain adjustments on the gun.It is not clear from the record that these employeespossess aspecialor highly technical skill, but, even if this were true, it would notjustify theirexclusion,for there are many classifications of highlyskilled employees, such as tool and die makers, pipe fitters, and produc-tion electricians, whose inclusion in the unit is not contested.The ar-morers form an integral part of the working force and we shalltherefore include them in the voting group.Employees in the Experimental Shop:Department 90 of the^Com-pany's plant is the Experimental Shop where employeesare engagedin building and developing new type planes for the United StatesArmy. The Company desires the exclusion of these employees on thegrounds that (1) they'aremorehighly skilled than other productionand maintenance employees and (2) their work is of a confidentialnature.The record does not support the assertion that the work in thisdepartmentrequiresa degree of skill or training which distinguishesit, in any material way, from that required in other production de-partments.The classifications of employees in the Experimental Shop3SeeMatter of United Aircraft Products,Inc.,41 N.L. R. B. 501;Matter of RepubUioAviation Corporation, Indiana Division,51 N. L. R. B. 1287.- 544DECISIONSOF NATIONALLABOR RELATIONS BOARD-are for the most part identical with those in the rest of the plant, andindeed it appears that the more experienced and proficient productionemployees ,are frequently assigned to this department.Moreover, asindicated above, the Company has agreed to the inclusion in the unitof many other highly skilled groups.We likewise find no merit inthe contention that the confidential nature of the work in this depart-ment requires the exclusion 'of these employees, for, as we have de-clared in previous decisions, "we perceive no necessary conflict be-tween self-organization for collective bargaining and the faithfulperformance of duty." 4We shall include employees in the Experi-mental Shop.Group leaders:These employees, approximately 25 in number,supervise the work of groups of 4 to 10 employees and also spend asubstantial part of their time doing manual work. They receive from5 to 15 cents per hour more than their subordinates, and althoughthey have no authority to hire, discharge or discipline, they mayrecommend discipline and, indeed, have the responsibility to do so.Their recommendations are made to the group foremen who in turnmake recommendations to the foreman, who has the authority to act.According to uncontradicted testimony, recommendations of groupleaders are given "very serious consideration" and are "compelling."On the basis of these facts, we conclude that the group leaders aresupervisory employees, and accordingly we shall exclude them fromthe voting group.'i.Part-time employees:The Company has a small group of em-ployees, recruited because of manpower shortages, who work 3 daysper week.They work regularly at the same rates of pay as thefull-time employees, and the Company makes no distinction betweenthem and the other employees, except with respect to the amountof time which they work. The facts indicate that these part-timeemployees have a sufficient interest to warrant their inclusion in theunit, notwithstanding the UAW's contrary claim.We so find.Concluding fI dings:Aside from the question of the inclusion ofmaintenance electricians and the other categories discussed above,the parties are in agreement with respect to the composition of theproduction and maintenance unit.We shall make no final determina-'tion respecting the appropriate unit or units,, pending the outcomeof the elections hereinafter directed.We shall direct that separateelections be held among the employees in each of the voting groupsset forth below, who were employed during the pay-roll period.4 SeeMatter of Chrysler Corporation,Highland Park Plant;44 N. L. It. B. 881, andMatter of Johns-Manvalle Products Corporation,45 N. -L.It. - B. 33 ;Matter of_ ColonialBroach Company,53 N L. R: B 846.s According to uncontradicted testimony,employees classified as tool leaders occupy theSame supervisory levelas group leaders.`Accoidingly,we shall exclude them.I REPUBLIC AVIATION CORPORATION545immediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction :(1)All maintenance electricians employed at the Company's Baby-lon Township plant, including master electricans, electricians, helpers,and lamp changers, but excluding all supervisory employees havingthe authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommendsuch action, to determine whether they desire to be represented bythe IBEW, the UAW, or neither; and(2)All remaining production and maintenance employees at theCompany's Babylon Township plant, including truck drivers, part-time employees, armorers, employees in the Experimental Shop, butexcluding timekeepers,matrons, group leaders, tool leaders, tooldesigners, clerical employees in both the office and plant, plant-protection employees (including guards and fire patrolmen), profes-sional employees, inspectors, cafeteria, employees, trainees in theCompany's training school, radio technicians and radio tower opera-tors in the Hangar and Flight Test Department, and all supervisoryemployees having the authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action,° to determine whether or notthey desire to be represented by the UAW.-Upon the results of the elections in said groups will depend inpart, our determination of the appropriate unit or units. If a ma-jority of the maintenance electricians select the IBEW, they willfunction as a separate unit. If, however, a majority of said em-ployees select the UAW, they will form a part of the broader pro-duction and maintenance unit.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relation Board Rules and Regulations-Series 3, it is herebyDmEcTm that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with RepublicAviation Corporation, Farmingdale,,New York; elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the SecondWe find, in accordance with the agreement of the Company and the UAW,that store-keepers, senior stationary engineers and the chief power engineer in the power plant aresupervisory employees.567900-44-vol. 54-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of said,Rules and Regulations, among the groups of employees describedbelow who were employed by the Company at its Babylon Townshipplant during the pay-roll period immediately preceding the date ofthisDirection of Elections, including employees who did not work"during the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections :(1)All maintenance electricians employed at the Company's Baby-lon Township plant, including master electricians, electricians, help-ers,and lamp changers, but excluding all supervisory employeeshaving the authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recom-mend such action, to determine whether they desire to be representedby Local Union No. 25, International Brotherhood of ElectricalWorkers, AFL, or by International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, UAW-CIO,for the purposes of collective bargaining, or by neither; and(2)All remaining production and maintenance employees at theCompany's Babylon Township plant, including truck drivers, part-time employees, armorers, employees in the Experimental Shop, butexcluding timekeepers, matrons, group leaders, tool leaders, tool de-signers, clerical employees in both the office and plant, plant-protec-tion employees (including guards and fire patrolmen), professionalemployees, inspectors, cafeteria employees, trainees in the Company'straining school, radio technicians and radio tower operators in theHangar and Flight Test Department, and all supervisory employeeshaving the authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraft &Agricultural ImplementWorkers of America, UAW-CIO, for thepurposes of collective bargaining.